1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                  ***

4     KARL E. RISINGER,                              Case No. 2:12-cv-00063-MMD-PAL

5                                     Plaintiff,                       ORDER
             v.
6
      SOC LLC, et al.,
7
                                 Defendants.
8

9    I.     SUMMARY

10          This is a former class action involving a dispute over the terms of employment for

11   armed guards hired to work in Iraq. Before the Court is Plaintiff Karl E. Risinger’s motion

12   for reconsideration (“Motion”) (ECF No. 370) of the Court’s order decertifying the class

13   (ECF No. 362), as well as Plaintiff’s motion to seal exhibits attached to the Motion (ECF

14   No. 371). The Court finds it unnecessary to consider additional briefing related to the

15   Motion. For the following reasons, the Court denies Plaintiff’s Motion. The Court agrees

16   with Plaintiff that compelling reasons exist to seal the exhibits designated as confidential

17   under the Protective Order and will grant the motion to seal.

18   II.    BACKGROUND

19          The Court certified a class in this case consisting “of armed guards who worked for

20   SOC in Iraq between 2006 and 2012.” (ECF No. 254 at 7 (citing ECF No. 155 at 19, 27).)

21   The Court later clarified that certain guards known as Reclassified Guards were members

22   of the class. (See ECF No. 281 at 2-4.) The Court then decertified the class after

23   Defendants introduced evidence showing that some class members had no damages, and

24   Plaintiff failed to offer any feasible method for identifying and removing those individuals

25   from the class. (See generally ECF No. 362.) The Court’s decision was predicated on the

26   legal conclusion that damages and liability are intertwined in the context of Plaintiff’s

27   claims. (Id. at 6; see also ECF No. 155 at 6, 14 (listing damages as an element of Plaintiff’s

28   fraud claim as well as Plaintiff’s breach of contract claim).) Given that legal context, the
1    Court found that individualized questions about liability predominated over common

2    questions and that the class was unmanageable besides. (See generally ECF No. 362.)

3    III.   LEGAL STANDARD

4           A motion to reconsider must set forth “some valid reason why the court should

5    reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

6    persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

7    2d 1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

8    with newly discovered evidence, (2) committed clear error or the initial decision was

9    manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.

10   1J v. AC&S, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is not

11   an avenue to re-litigate the same issues and arguments upon which the court already has

12   ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev. 2005).

13   IV.    DISCUSSION

14          The Court addresses Plaintiff’s arguments related to predominance before

15   addressing Plaintiff’s arguments related to manageability and the creation of subclasses.

16          A.     Predominance

17          The Court found that individualized questions regarding liability predominated over

18   common questions based on Defendants’ undisputed evidence that some class members

19   never worked more than the 6-day/12-hour work schedule in conjunction with Plaintiff’s

20   failure to offer a feasible way to isolate and extract those individuals from the class. (See

21   ECF No. 362 at 7.)

22          Plaintiff first argues that the Court committed clear error by weighing the evidence.

23   (ECF No. 370 at 12.) According to Plaintiff, the Court weighed the testimony of class

24   members who did not work more than the 6-day/12-hour work schedule against the

25   testimony of Defendants’ 30(b)(6) designees and the declarations of 24 class members

26   who did work more than the 6-day/12-hour work schedule. (See id. at 12-13.)

27          It was not necessary for the Court to weigh any evidence to conclude that individual

28   questions of liability predominate over common questions in this case. It is undisputed that

                                                   2
1    some class members never worked more than the 6-day/12-hour work schedule and that

2    others did so for a variety of reasons, including personal choice. (See ECF No. 362 at 6-

3    12.) Plaintiff’s purportedly common proof that class members worked more than the 6-

4    day/12-hour work schedule (a uniform policy of understaffing) turned out not to be common

5    at all. Defendants introduced evidence that class members at many sites never worked

6    more than the 6-day/12-hour work schedule. (See id. at 6-8.) Plaintiff did not dispute the

7    evidence, nor did Plaintiff’s purported common proof rebut it. It was not necessary for the

8    Court to evaluate credibility or consider the weight of competing evidence. Rather, it was

9    clear and undisputed that some class members never worked more than the 6-day/12-

10   hour work schedule. And Plaintiff failed to offer a feasible method for weeding those

11   individuals out of the class. Plaintiff suggested that the Court hire a special master to

12   conduct more than 1,000 individualized inquiries. The Court found that those

13   individualized inquiries would predominate over any common questions. (ECF No. 362 at

14   9.)

15          Plaintiff next argues that the Court clearly erred by extrapolating to the entire class

16   the testimony of four class members who did not work more than the 6-day/12-hour work

17   schedule. (ECF No. 370 at 13-14.) The Court did not extrapolate their testimony to the

18   entire class. Rather, the presence of some members in the class to whom Defendants

19   have no liability—in conjunction with Plaintiff’s failure to offer a way to identify them—

20   demonstrates that individualized questions about liability predominate over common

21   questions. Moreover, Plaintiff ignores the undisputed (and sweeping) testimony of certain

22   class members that guards at entire sites never worked more than the 6-day/12-hour work

23   schedule. (See ECF No. 362 at 8 n.6 (citing testimony that guards at Taji and Adder did

24   not work more than the 6-day/12-hour work schedule).) The undisputed evidence showed

25   that far more class members than the four Plaintiff identifies did not work more than the 6-

26   day/12-hour schedule. No statistical extrapolation was necessary to see that.

27          Plaintiff further argues that the Court clearly erred in finding that the need for

28   individualized damages calculations destroyed predominance. (ECF No. 370 at 16.) But

                                                   3
1    this argument mischaracterizes the Court’s decision. The Court found that individualized

2    questions about liability (not the amount of damages) predominated over common

3    questions because some class members had no damages (an element of their breach of

4    contract claims), and Plaintiff failed to offer a feasible way to identify those class members.

5    The cases Plaintiff relies on only show that individualized determinations about the

6    amount—not the existence—of damages are capable of class wide resolution. See

7    Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1167 (9th Cir. 2014); In re Deepwater Horizon,

8    739 F.3d 790, 815 (5th Cir. 2014) (“‘[e]ven wide disparity among class members as to the

9    amount of damages’ does not preclude class certification”) (alteration in original)

10   (emphasis added) (quoting Bell Atlantic Corp. v. AT&T Corp., 339 F.3d 294, 306 (5th Cir.

11   2003)).

12          B.      Manageability

13          The Court found that the class was unmanageable because Plaintiff failed to offer

14   any feasible way to determine liability or damages on a class-wide basis. (ECF No. 362 at

15   13-14.)

16          Plaintiff argues that the Court clearly erred in finding that Plaintiff failed to offer a

17   way to determine liability on a class wide basis. (ECF No. 370 at 17-18.) Plaintiff relies on

18   the following purported common proof: representative testimony from class members,

19   bidding documents showing that Defendants bid to the man (resulting in insufficient

20   rotational staff), uniform call scripts, standardized contracts, and destruction of records

21   showing the daily manning reports (which allegedly would establish who did and did not

22   work on a particular day). (Id. at 18.) Plaintiff also notes that “even a well-defined class

23   may inevitably contain some individuals who have suffered no harm as a result of a

24   defendant’s unlawful conduct.” (Id. (quoting Torres v. Mercer Canyons Inc., 835 F.3d 1125,

25   1136 (9th Cir. 2016)).)

26          While the presence of some unharmed individuals in the class does not preclude

27   certification, it is Plaintiff’s failure to offer a feasible way to identify these individuals that

28   makes the class unmanageable. The only solution Plaintiff offers is a series of over 1,000

                                                     4
1    mini-trials overseen by a special master. This “nightmare” scenario is not manageable. In

2    re: Autozone, Inc., No. 3:10-MD-02159-CRB, 2016 WL 4208200, at *19 (N.D. Cal. Aug.

3    10, 2016).

4           Plaintiff also argues that the Court clearly erred in finding that Plaintiff failed to offer

5    a class wide method for calculating damages. (ECF No. 370 at 18-19.) Plaintiff contends

6    that he did offer such a method: a formula that multiplies rate of pay by the number of

7    hours worked above 72. (Id. at 19.) But the Court made clear in its order that it was not

8    concerned about individualized findings regarding the amount of damages. Rather, the

9    Court was concerned about mini-trials to determine whether some class members were

10   owed any damages at all. And while Plaintiff contends that there would be one liability trial

11   and 1,000 damages trials, the reality is that liability and damages go hand-in-hand in this

12   case. Because some individuals have no damages and Defendants are not liable to those

13   individuals, there can be no “single trial on liability.” (ECF No. 370 at 20.)

14          C.     Subclasses

15          Plaintiff argues for the first time that the Court should have created subclasses for

16   the VBC bases. (ECF No. 370 at 21.) But the Court already noted that Plaintiff failed to

17   request the certification of a smaller class or subclasses in his opposition to the motion to

18   decertify. (ECF No. 361 at 41.) A district court may decline to consider claims and issues

19   that were not raised until a motion for reconsideration. See Hopkins v. Andaya, 958 F.2d

20   881, 887 n. 5 (9th Cir. 1992), impliedly overruled on other grounds in Federman v. County

21   of Kern, 61 F. App’x 438, 440 (9th Cir. 2003). It is not an abuse of discretion to refuse to

22   consider new arguments in a reconsideration motion even though “dire consequences”

23   might result. See Schanen v. United States Dept. of Justice, 762 F.2d 805, 807-08 (9th

24   Cir. 1985) (subsequent history omitted). The Court declines to consider Plaintiff’s request

25   when the issue of subclasses could have and should have been raised in connection with

26   Defendants’ motion to decertify, particularly given the extent of the issues litigated in this

27   case as well as the resources expended by the parties and the Court in addressing issues

28   relating to certification and decertification and the need for this case to be timely resolved

                                                     5
1    on the merits. Under the circumstances here, it would be unfair to allow Plaintiff a do-over

2    via reconsideration.

3           Accordingly, the Court will deny Plaintiff’s motion for reconsideration.

4    V.     CONCLUSION

5           The Court notes that the parties made several arguments and cited to several cases

6    not discussed above. The Court has reviewed these arguments and cases and determines

7    that they do not warrant discussion as they do not affect the outcome of the motion before

8    the Court.

9           It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 370) is

10   denied.

11          It is further ordered that Plaintiff’s motion to seal (ECF No. 371) is granted.

12          DATED THIS 30th day of September 2019.

13

14
                                                MIRANDA M. DU
15                                              CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   6
